By the court.

We shall not stop to inquire, whether the costs, in suits pending when the statute of June 30,18.25, was passed, can be limited under that statute ; because the statute of June 29,1819, ( 2 N. II. Laws 99,) gives us, in all actions, cc authority to limit and allow such bills of costs, as “ law and justice shall require and having no doubt, that the statute of June 16, 1791, was inadvertently repealed.*314without any saving clause as to actions pending, when the repealing act passed, we shall take the principle of the statute of 1791 as the guide of our discretion, under the act of 1819, and shall limit the costs to the amount of the damages assessed by the jury.
Costs limited.